United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2264
                                   ___________

Eldon Bugg,                             *
                                        *
            Appellant,                  *
                                        *
     v.                                 *     Appeal from the United States
                                        *     District Court for the
Peggy Boots, Clerk of Randolph          *     Western District of Missouri.
County Circuit Court; Honorable         *
Cynthia Suter, Associate Circuit Judge, *         [UNPUBLISHED]
                                        *
            Appellees.                  *

                                   ___________

                             Submitted: February 18, 2010
                                Filed: February 23, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Eldon Bugg appeals from the district court’s1 dismissal of his 42 U.S.C. § 1983
action against Peggy Boots, the Circuit Clerk for Randolph County, Missouri, and the
Honorable Cynthia Suter, Associate Circuit Judge for Randolph County, seeking
declaratory and injunctive relief, and monetary damages. Upon careful review, see


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
Penn v. United States, 335 F.3d 786, 789 (8th Cir. 2003) (dismissal based on judicial
immunity reviewed de novo); Yamaha Motor Corp., U.S.A. v. Stroud, 179 F.3d 598,
602 (8th Cir. 1999) (dismissal based on Younger v. Harris, 401 U.S. 37 (1971),
reviewed for abuse of discretion); Martin v. Hendren, 127 F.3d 720, 721 (8th Cir.
1997) (dismissal based on quasi-judicial immunity reviewed de novo), we find no
reversible error. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-